Citation Nr: 1809522	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  13-25 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina
 
 
THE ISSUES
 
1. What initial rating is warranted for posttraumatic stress disorder since July 29, 2009?
 
2. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities.
 
 
REPRESENTATION
 
Appellant represented by:  Christopher Loiacono, Agent
 
 
WITNESS AT HEARING ON APPEAL
 
The Veteran
 
 
 
 
ATTORNEY FOR THE BOARD
 
Paul J. Bametzreider, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from November 1967 to June 1969. 
 
This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified in October 2017 before the undersigned. A transcript of the hearing is associated with the claims file. 
 
A November 2012 rating decision awarded a temporary total rating for posttraumatic stress disorder due to a need for hospital treatment in excess of 21 days for that disorder under 38 C.F.R. § 4.29, effective May 11, 2012 through June 30, 2012. In light of the maximum rating awarded for the period from May 11, 2012 through June 30, 2012, any claim for an increased rating for that period is moot and is not before the Board on appeal.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
 
 
REMAND
 
Posttraumatic stress disorder
 
VA's duty to assist includes the conduct of a thorough and comprehensive medical examination. Robinette v. Brown, 8 Vet. App. 69, 76 (1995). This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition. Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993). Given that the Veteran has asserted that his posttraumatic stress disorder has worsened since the most recent VA examination in August 2011, remand is required to obtain a current VA examination.
 
Individual unemployability 
 
The issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is inextricably intertwined with the issue remanded above. This issue is therefore remanded, to be addressed after the following development has been completed. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).
 
The evidence shows that the Veteran is also service connected for diabetes mellitus, type II. The nature of any functional and occupational impairment due to that disorder must also be considered in addressing the appellant's entitlement to a total disability evaluation based on individual unemployability due to service connected disorders. Thus, on remand, a current VA examination should be provided to consider the nature and severity of type II diabetes mellitus. 
 
Accordingly, the case is REMANDED for the following action:
 
1. Obtain all outstanding, pertinent VA treatment records, including records from the Salisbury VA Medical Center, and the Charlotte Vet Center and Outpatient  Clinic dating since May 2015; as well as records from the Gastonia Vet Center dating since July 2012. All records received should be associated with the claims file. If the AOJ cannot locate these Federal records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The claimant must then be given an opportunity to respond.
 
2. After all available records have been associated with the electronic file, schedule the Veteran for appropriate VA examinations to address the current nature and severity of his posttraumatic stress disorder, and diabetes mellitus, type II. The Veteran's VBMS and Virtual VA files must be made available to the examiners for review of the case. A notation to the effect that this record review took place must be included in the reports of the examiners.
 
Each examiner must specifically describe all functional impairment due to the respective disability or disabilities, to include the impact of any medication used to treat the foregoing.  Each examiner must specifically describe how any functional impairment due to the disability or disabilities impacts the Veteran's ability to obtain or maintain employment. 
 
Additionally, the diabetes examination must address whether the Veteran shows any evidence of neuropathy which is at least as likely as not associated with his service-connected diabetes. If so, the examiner must address the nature and severity of any such diabetic neuropathy in each affected body part, to include any functional impact on the Veteran's ability to obtain or maintain employment.
 
If any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the physician, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.
 
3. The Veteran is to be notified that it is his responsibility to report for any examination and to cooperate in the development of the claim. The consequences for failing to report for any VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2017). In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any notice that was sent was returned as undeliverable.
 
4. The AOJ must then review the aforementioned examination reports to ensure that they are in complete compliance with the directives of this remand, and that the examiners have documented their consideration of all records contained in Virtual VA and VBMS, as appropriate. If the report is deficient in any manner, the AOJ must implement corrective procedures.
 
5. After undertaking any other development deemed appropriate, readjudicate the issues on appeal. If any benefit sought is not granted, the Veteran must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




